Filed 4/8/21 P. v. Bryant CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B305785

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. A648829)
           v.

 STANFORD PAUL BRYANT,

           Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Ricardo R. Ocampo, Judge. Reversed and
remanded with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kristen J. Inberg and Thomas C. Hsieh,
Deputy Attorneys General, for Plaintiff and Respondent.
                    ______________________
     In 1989, a jury convicted Stanford Paul Bryant of second
degree murder. In 2019, Bryant petitioned the trial court under
Penal Code section 1170.95,1 which permits resentencing of
persons convicted of murder under a natural and probable
consequences theory. The trial court denied the petition during a
prima facie review hearing because it found the jury could have
convicted Bryant of murder on a direct aiding and abetting
theory.
      Bryant argues the trial court erred in denying his petition
without first issuing an order to show cause pursuant to section
1170.95, subdivision (c). The People agree the trial court
exceeded the scope of its prima facie review and the matter
should be remanded for further proceedings. We agree and
reverse with instructions for the trial court to issue an order to
show cause and conduct a hearing pursuant to section 1170.95,
subdivision (d).
                          BACKGROUND
A.    Summary of Facts
      This court affirmed the judgment against Bryant on
November 27, 1991. (People v. Jackson and Bryant (Nov. 27,
1991, B048982) [nonpub. opn.].) Because the appeal before us
does not require a detailed recitation of the facts, we provide a
short summary of the facts derived from Bryant’s direct appeal.
      During the afternoon of July 26, 1988, Bryant, his
codefendant Calvin Jackson, and two other men arrived
uninvited at the home where Toni Harris lived with her aunt and
cousins. Bryant and Jackson were members of the Palm and Oak


      1   All unspecified statutory references are to the Penal Code.




                                   2
Gangster Crips. Antoine Hill, a member of an allied gang known
as the Fronthood Crips, had been killed approximately three
weeks earlier. The Palm and Oak Gangster Crips and the
Fronthood Crips were rivals with the Kelly Park Crips and their
allied gang, the Compton Neighborhood Crips, also known as N-
Hoods. It was suspected that Dario Downing, a Kelley Park Crip
gang member, knew something about Hill’s death.
       At the time of Bryant and Jackson’s arrival at Harris’s
residence, four visitors, including Downing and Gary Brown,
were at the house. Bryant prevented one of the visitors from
getting into her car to leave by hitting and choking her. Jackson
had a rifle and handgun. Harris tried to prevent the four men
from entering the house, but they kicked the door in and went
inside. They asked where the N-Hoods were. Downing and
others denied that there were any N-Hoods present.
       Downing was with Brown in a bedroom. As Downing
exited the bedroom and entered the living room he heard four
gunshots. He turned around and saw the back of three men in
white tee-shirts. He did not see Brown. As Downing rushed out
the front door, he ran into Bryant. Bryant followed him, but
Downing was able to get away.
       Brown was shot three times and died. (People v. Jackson
and Bryant, supra, B048982.)
B.     Procedural History Relating to Bryant’s Trial and
       Direct Appeal
       Bryant and Jackson were charged with murder pursuant to
section 187, subdivision (a). It was further alleged that in
committing the crime, Jackson personally used a firearm and
that a principal was armed with a rifle. At their joint trial, the
trial court instructed the jury pursuant to CALJIC No. 3.01 on




                                3
the theory of direct aiding and abetting, as well as CALJIC
No. 3.02 on the natural and probable consequences doctrine.
       The jury convicted Bryant of second degree murder. The
jury found Jackson guilty of first degree murder and found true
the allegation that he personally used a firearm in the
commission of the crime. Bryant and Jackson were sentenced to
state prison for the term prescribed by law.
       In his direct appeal, Bryant argued the trial court erred in
admitting certain gang expert testimony, evidence of gang
membership and activities, and evidence that he refused to
participate in a lineup. We affirmed the judgment.
C.    Procedural History Relating to Bryant’s Section
      1170.95 Petition
      On January 2, 2019, Bryant filed a petition for
resentencing under section 1170.95. He alleged that he was
convicted of second degree murder under a natural and probable
consequences theory. The People filed an opposition supported
by our opinion on direct appeal, the People’s brief from the direct
appeal, and the trial court’s jury instructions. Counsel for Bryant
submitted a reply brief.
      The resentencing court held a prima facie review hearing
on February 10, 2020. The court acknowledged that Bryant was
prosecuted under both a direct aiding and abetting theory and a
natural and probable consequences theory. Based on the
appellate opinion, Bryant was not the actual killer, and he was
not armed. The court determined that in providing the
instruction for direct aiding and abetting, the trial court must
have found there was sufficient evidence to support that theory.
Thus, based on the facts stated in the appellate opinion as well as
the jury instructions, the resentencing court concluded, “the




                                 4
record show[s] . . . beyond a reasonable doubt, that [Bryant] could
have, in fact, been convicted of second degree murder, even with
the changes of . . . sections[ ] 188 and 189, made effective on
January 1, 2019. Thereby, the petition is denied.”
      Bryant timely appealed the order.
                         DISCUSSION
A.    Legal Framework
      Prior to the enactment of Senate Bill No. 1437, a defendant
who aided and abetted a crime that resulted in a victim’s death
could be convicted under the natural and probable consequences
theory even if the defendant did not act with malice. (People v.
Offley (2020) 48 Cal.App.5th 588, 595.) “The natural and
probable consequences doctrine provides that ‘ “[a] person who
knowingly aids and abets criminal conduct is guilty of not only
the intended crime [target offense] but also of any other crime the
perpetrator actually commits [nontarget offense] that is a natural
and probable consequence of the intended crime. . . .” [Citation.]’
[Citation.] The doctrine ‘ “imposes vicarious liability for any
offense committed by the direct perpetrator that is a natural and
probable consequence of the target offense. . . .” [Citation.]’
[Citation.]” (People v. Duke (2020) 55 Cal.App.5th 113, 120,
review granted Jan. 13, 2021, S265309.)
      The Legislature enacted Senate Bill No. 1437 “after
determining that there was further ‘need for statutory changes to
more equitably sentence offenders in accordance with their
involvement in homicides.’ ” (People v. Gentile (2020) 10 Cal.5th
830, 838-839.) Senate Bill No. 1437 changed the law on murder
and added section 1170.95, which allows defendants convicted of
murder based on the natural and probable consequences doctrine




                                 5
to petition for resentencing.2 Senate Bill No. 1437 did not alter
the viability of a murder conviction based on direct aiding and
abetting liability. “One who directly aids and abets another who
commits murder is thus liable for murder under the new law just
as he or she was liable under the old law.” (People v. Offley,
supra, 48 Cal.App.5th at p. 596.)
       Section 1170.95 sets forth a multistep decision-making
process. If the petitioner makes a prima facie showing that he or
she is eligible for and entitled to relief under the statute, then the
trial court “shall issue an order to show cause.” (§ 1170.95,
subds. (b) & (c); People v. Nguyen (2020) 53 Cal.App.5th 1154,
1165.) “ ‘A prima facie showing is one that is sufficient to support
the position of the party in question.’ [Citation.]” (People v.
Lewis (2020) 43 Cal.App.5th 1128, 1137, review granted Mar. 18,
2020, S260598.)
       We recently explained the requirements for a petitioner to
establish a prima facie case for resentencing under section
1170.95. (People v. Nguyen, supra, 53 Cal.App.5th 1154.) “Under
section 1170.95, subdivision (a), ‘A person convicted of . . . murder
under a natural and probable consequences theory may file a
petition . . . to have the petitioner’s murder conviction vacated
and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or
indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of . . . murder under the
natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of first degree or second degree murder


      2Section 1170.95 also applies to felony murder. That
doctrine is not at issue in this case.




                                  6
following a trial or accepted a plea offer in lieu of a trial at which
the petitioner could be convicted for first degree or second degree
murder. [¶] (3) The petitioner could not be convicted of first or
second degree murder because of changes to Section 188 or 189
made effective January 1, 2019.’ ” (Id. at p. 1164.)
       At these initial stages, “the ‘trial court should not evaluate
the credibility of the petition’s assertions, but it need not credit
factual assertions that are untrue as a matter of law—for
example, a petitioner’s assertion that a particular conviction is
eligible for relief where the crime is not listed in subdivision (a) of
section 1170.95 as eligible for resentencing. Just as in habeas
corpus, if the record “contain[s] facts refuting the allegations
made in the petition . . . the court is justified in making a
credibility determination adverse to the petitioner.” [Citation.]
However, this authority to make determinations without
conducting an evidentiary hearing pursuant to section 1170.95,
[subdivision] (d) is limited to readily ascertainable facts from the
record (such as the crime of conviction), rather than factfinding
involving the weighing of evidence or the exercise of
discretion . . . .’ [Citation.]” (People v. Nguyen, supra, 53
Cal.App.5th at pp. 1165-1166.) A petitioner fails to establish a
prima facie showing if the petition is untrue as a matter of law.
(Ibid.)
       We reached the same conclusion in People v. Swanson
(2020) 57 Cal.App.5th 604, 612, review granted February 17,
2021, S266262, stating that the “contents of the record of
conviction defeat a prima facie showing when the record shows as
a matter of law that the petitioner is not eligible for relief.” (See
also People v. Duchine (2021) 60 Cal.App.5th 798, 815 [“absent a
record of conviction that conclusively establishes that the




                                  7
petitioner engaged in the requisite acts and had the requisite
intent,” the petitioner has established a prima facie case]; People
v. Drayton (2020) 47 Cal.App.5th 965, 982 [reversing the trial
court’s order finding no prima facie case because the trial court
engaged in factfinding that was not supported as a matter of law
by the record of conviction]; but see People v. Garcia (2020) 57
Cal.App.5th 100, 116, review granted Feb. 10, 2021, S265692
[“The trial court should not accept the petitioner’s assertions as
true and issue an order to show cause if substantial evidence in
the record supports a murder conviction under current law”].)
       We previously explained, and it is undisputed that, if the
petitioner makes a prima facie showing that he or she is entitled
to relief, the court shall issue an order to show cause. (People v.
Offley, supra, 48 Cal.App.5th at p. 596.) Thereafter, “the burden
of proof shall be on the prosecution to prove, beyond a reasonable
doubt, that the petitioner is ineligible for resentencing. . . .”
(§ 1170.95, subd. (d)(3).) “The prosecutor and the petitioner may
rely on the record of conviction or offer new or additional evidence
to meet their respective burdens.” (Ibid.)
B.     Bryant Established a Prima Facie Case for
       Resentencing of His Murder Conviction
       Bryant argues, and the Attorney General agrees, that the
trial court erred in denying Bryant’s petition for resentencing
without issuing an order to show cause and holding a hearing
with respect to the murder conviction. We agree with the parties.
       In his section 1170.95 petition, Bryant alleged that he was
convicted of second degree murder under a natural and probable
consequences theory. The jury instructions support this
possibility, and the resentencing court acknowledged Bryant
could have been convicted pursuant to that theory. Nothing in




                                 8
the record before the resentencing court permitted it to
conclusively determine that the jury did not base its verdict on a
legally invalid theory of natural and probable consequences.
Because the record of conviction does not refute as a matter of
law Bryant’s statement that he was convicted based on the
natural and probable consequences doctrine, the trial court erred
in summarily denying his petition. (People v. Offley, supra, 48
Cal.App.5th at p. 599 [because “we cannot rule out the possibility
that the jury relied on the natural and probable consequences
doctrine,” the petitioner was not “ ‘ineligible for relief as a matter
of law’ ”]; accord, People v. Duchine, supra, 60 Cal.App.5th at
p. 815; cf. People v. Swanson, supra, 57 Cal.App.5th at p. 612,
review granted [“The contents of the record of conviction defeat a
prima facie showing when the record shows as a matter of law
that the petitioner is not eligible for relief”].)
      Accordingly, the matter must be remanded for an order to
show cause pursuant to section 1170.95, subdivision (c), and a
hearing pursuant to section 1170.95, subdivision (d), during
which the parties may “rely on the record of conviction or offer
new or additional evidence to meet their respective burdens.”
(§ 1170.95, subd. (d)(3).) We express no opinion on Bryant’s
ultimate entitlement to relief following a hearing.




                                  9
                          DISPOSITION
      The order denying Bryant’s petition for resentencing under
section 1170.95 is reversed and the matter is remanded to the
superior court. On remand, the superior court shall issue an
order to show cause and conduct a hearing in accordance with
section 1170.95, subdivisions (c) and (d).
      NOT TO BE PUBLISHED



                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                10